 Case 3:21-cr-02059-JLS Document 32 Filed 08/13/21 PageID.99 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8                            (HON. JANIS L. SAMMARTINO)
 9   UNITED STATES OF AMERICA,                  ) 21cr2059-JLS
10                                              )
           Plaintiff,                           ) ORDER GRANTING
11                                              ) UNOPPOSED MOTION TO
12   v.                                         ) CONTINUE MOTION HEARING
                                                ) AND TRIAL SETTING
13   LIZBETH GARCIA LORENZO, and                )
14   JAZMINE PEREZ,                             )
                                                )
15         Defendants.                          )
16                                              )
17   ___________________________________ )
18         GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the
19   Unopposed Motion to Continue the Motion Hearing and Trial Setting scheduled for

20   August 27, 2021, at 1:30 P.M., to October 1, at 1:30 P.M., is GRANTED.

21         The parties agree that the five weeks from August 27, 2021, to October 1,

22   2021, is excluded pursuant to 18 U.S.C. 3161(h)(1)(D).

23         IT IS ORDERED.

24   Dated: August 13, 2021

25
26
27
28
